
	
		II
		112th CONGRESS
		2d Session
		S. 2319
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Ms. Collins (for
			 herself, Mr. Lieberman,
			 Mr. Brown of Massachusetts,
			 Mr. Akaka, and Mr. Carper) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002 to direct the
		  Administrator of the Federal Emergency Management Agency to modernize the
		  integrated public alert and warning system of the United States, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Integrated Public Alert and
			 Warning System Modernization Act of 2012.
		2.Integrated
			 public alert and warning system modernization
			(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.) is amended by adding at the end the following:
				
					526.Integrated
				public alert and warning system modernization
						(a)In
				generalTo provide timely and effective warnings regarding
				natural disasters, wars, acts of terrorism, other man-made disasters, and other
				hazards to public safety under this title, the Administrator shall—
							(1)modernize the
				integrated public alert and warning system of the United States (in this
				section referred to as the public alert and warning system) to
				ensure that under all conditions the President and, except to the extent the
				public alert and warning system is in use by the President, Federal agencies
				and State, tribal, and local governments can alert and warn the civilian
				population in areas endangered by a natural disaster, war, act of terrorism,
				other man-made disaster, or other hazard to public safety; and
							(2)implement the
				public alert and warning system.
							(b)Implementation
				requirementsIn carrying out subsection (a), the Administrator
				shall—
							(1)establish or
				adopt, as appropriate, common alerting and warning protocols, standards,
				terminology, and operating procedures for the public alert and warning
				system;
							(2)include in the
				public alert and warning system the capability to adapt the distribution and
				content of communications on the basis of geographic location, risks, and
				multiple communication systems and technologies, as appropriate;
							(3)include in the
				public alert and warning system the capability to alert, warn, and provide
				equivalent information to individuals with disabilities and individuals with
				limited English proficiency, to the extent technically feasible;
							(4)ensure training,
				tests, and exercises for the public alert and warning system are conducted,
				including—
								(A)through exercises
				conducted under the National Exercise Program described in section 648 of the
				Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 748), to the
				extent determined appropriate by the Administrator;
								(B)the conduct of
				periodic nationwide tests; and
								(C)by establishing
				and integrating into the National Incident Management System a comprehensive
				and periodic training program to instruct and educate Federal, State, tribal,
				and local government officials in the use of the Common Alerting Protocol
				enabled-Emergency Alert System;
								(5)conduct public
				education efforts so that State, tribal, and local governments, private
				entities, and the people of the United States understand the functions of the
				public alert and warning system and how to access, use, and respond to
				information from the public alert and warning system through a general market
				awareness campaign;
							(6)in coordination
				with the Secretary, ensure that the public alert and warning system coordinates
				with the National Terrorism Advisory System, including ensuring that the
				National Terrorism Advisory System participates in tests of the public alert
				and warning system;
							(7)consult,
				coordinate, and cooperate with the appropriate private sector entities and
				Federal, State, tribal, and local governmental authorities, including the
				Regional Administrators and emergency response providers; and
							(8)coordinate with,
				and consider the recommendations of, the subcommittee established under section
				2(b) of the Integrated Public Alert and Warning System Modernization Act of
				2012.
							(c)System
				requirementsThe public alert and warning system shall—
							(1)incorporate
				multiple communication systems and technologies, to the extent determined
				appropriate by the Administrator;
							(2)be designed to
				adapt to, and incorporate, future technologies for communicating directly with
				the public;
							(3)be designed
				to—
								(A)provide alerts
				that are accessible to the largest portion of the affected population feasible,
				including individuals with disabilities, individuals with limited English
				proficiency, and nonresident visitors and tourists, to the extent technically
				feasible; and
								(B)improve the
				ability of remote areas to receive alerts; and
								(4)provide redundant
				alert mechanisms where practicable so as to reach the greatest number of
				people.
							(d)Pilot
				programsThe Administrator may conduct pilot programs for the
				purpose of demonstrating the feasibility of using a variety of methods for
				achieving the system requirements specified in subsection (c).
						(e)Use of
				system
							(1)LimitationExcept
				to the extent necessary for testing the public alert and warning system, the
				Administrator may not transmit a message from the President using the public
				alert and warning system that does not relate to a natural disaster, war, act
				of terrorism, other man-made disaster, or other hazard to public safety.
							(2)Consumer
				opt-outNothing in this section shall be construed to supersede
				section 602 of the SAFE Port Act (47 U.S.C. 1201).
							(f)Performance
				reports
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Integrated Public Alert and Warning System
				Modernization Act of 2012, and annually thereafter through 2017,
				the Administrator shall make available on the public website of the Agency a
				performance report, which shall—
								(A)establish
				performance goals for the implementation of the public alert and warning system
				by the Agency;
								(B)describe the
				performance of the public alert and warning system, including—
									(i)the type of
				technology used for alerts and warnings issued under the system;
									(ii)the measures
				taken to alert, warn, and provide equivalent information to individuals with
				disabilities and individuals with limited English proficiency; and
									(iii)the training,
				tests, and exercises performed and the outcomes obtained by the Agency;
									(C)identify
				significant challenges to the effective operation of the public alert and
				warning system and any plans to address these challenges;
								(D)identify other
				necessary improvements to the system; and
								(E)provide an
				analysis comparing the performance of the public alert and warning system with
				the performance goals established under subparagraph (A).
								(2)CongressThe
				Administrator shall submit to the Committee on Homeland Security and
				Governmental Affairs of the Senate and the Committee on Transportation and
				Infrastructure and the Committee on Homeland Security of the House of
				Representatives each report required under paragraph
				(1).
							.
			(b)Integrated
			 Public Alert and Warning System Modernization Subcommittee
				(1)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 of the Federal Emergency Management Agency (in this subsection referred to as
			 the Administrator) shall establish a subcommittee to the
			 National Advisory Council established under section 508 of the Homeland
			 Security Act of 2002 (6 U.S.C. 318) to be known as the Integrated Public Alert
			 and Warning System Subcommittee (in this subsection referred to as the
			 Subcommittee).
				(2)MembershipNotwithstanding
			 section 508(c) of the Homeland Security Act of 2002 (6 U.S.C. 318(c)), the
			 Subcommittee shall be composed of the following members:
					(A)The Chairman of
			 the Federal Communications Commission (or the Chairman’s designee).
					(B)The Administrator
			 of the National Oceanic and Atmospheric Administration of the Department of
			 Commerce (or the Administrator’s designee).
					(C)The Assistant
			 Secretary for Communications and Information of the Department of Commerce (or
			 the Assistant Secretary’s designee).
					(D)The Under
			 Secretary for Science and Technology of the Department of Homeland Security (or
			 the Under Secretary’s designee).
					(E)The Under
			 Secretary for the National Protection and Programs Directorate (or the Under
			 Secretary’s designee).
					(F)The Director of
			 the Office of Disability Integration and Coordination of the Federal Emergency
			 Management Agency.
					(G)Qualified
			 individuals appointed by the Administrator as soon as practicable after the
			 date of enactment of this Act from among the following:
						(i)Representatives
			 of State and local governments, representatives of federally recognized Indian
			 tribes and national tribal organizations, representatives of emergency
			 management agencies, representatives of emergency response providers, and
			 representatives of emergency communication providers.
						(ii)Individuals who
			 have the requisite technical knowledge and expertise to serve on the
			 Subcommittee, including representatives of—
							(I)vendors,
			 developers, and manufacturers of systems, facilities, equipment, and
			 capabilities for the provision of communications services;
							(II)the broadcasting
			 industry;
							(III)the cellular
			 industry;
							(IV)the cable
			 industry;
							(V)the satellite
			 industry;
							(VI)consumer or
			 privacy advocates;
							(VII)national
			 organizations representing individuals with disabilities, the blindness, deaf,
			 and hearing loss communities, and the elderly; and
							(VIII)organizations
			 representing individuals with limited English proficiency.
							(iii)Qualified
			 representatives of such other stakeholders and interested and affected parties
			 as the Administrator considers appropriate.
						(3)ChairpersonThe
			 Administrator (or the Administrator’s designee) shall serve as the Chairperson
			 of the Subcommittee.
				(4)Meetings
					(A)Initial
			 meetingThe initial meeting of the Subcommittee shall take place
			 not later than 180 days after the date of enactment of this Act.
					(B)Other
			 meetingsAfter the initial meeting, the Subcommittee shall meet,
			 at least annually, at the call of the Chairperson.
					(5)RecommendationsThe
			 Subcommittee may develop and submit under paragraph (6) recommendations for the
			 continuation and improvement of the public alert and warning system,
			 including—
					(A)recommendations
			 for common alerting and warning protocols, standards, terminology, and
			 operating procedures for the public alert and warning system;
					(B)an assessment of
			 the accomplishments and deficiencies of the public alert and warning system, as
			 well as the impact on current alert and warning systems; and
					(C)recommendations
			 for improvements to the public alert and warning system, including
			 recommendations to provide for a public alert and warning system that—
						(i)has
			 the capability to adapt the distribution and content of communications on the
			 basis of geographic location, risks, and multiple communication systems and
			 technologies, as appropriate;
						(ii)has the
			 capability to alert and warn individuals with disabilities and individuals with
			 limited English proficiency;
						(iii)incorporates
			 multiple communications technologies, to the extent determined appropriate by
			 the Subcommittee;
						(iv)is
			 designed to adapt to, and incorporate, future technologies for communicating
			 directly with the public;
						(v)encourages proper
			 use by State and local governments of the public alert and warning system
			 through training programs and other means;
						(vi)is
			 designed to provide alerts to the largest portion of the affected population
			 feasible, including nonresident visitors and tourists, and improve the ability
			 of remote areas to receive alerts;
						(vii)promotes local
			 and regional public and private partnerships to enhance community preparedness
			 and response; and
						(viii)provides
			 redundant alert mechanisms where practicable so as to reach the greatest number
			 of people regardless of whether they have access to, or use, any specific
			 medium of communication or any particular device.
						(6)ReportsThe
			 Subcommittee shall submit to the National Advisory Council established under
			 section 508 of the Homeland Security Act of 2002 (6 U.S.C. 318) and the
			 Administrator a report regarding any recommendations agreed to by the
			 Subcommittee.
				(c)Authorization
			 of appropriationsThere are to be authorized to be appropriated
			 such sums as may be necessary to carry out this Act and the amendments made by
			 the Act for each of fiscal years 2013 through 2017.
			(d)Limitation on
			 statutory constructionNothing in this section (including the
			 amendments made by this section) shall be construed to affect the authority of
			 the Department of Commerce or the Federal Communications Commission.
			
